Citation Nr: 0907412	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-19 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for service-
connected sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to June 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Appeals Management Center.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in April 2008 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to an earlier effective 
date for his service-connected sinusitis.  He asserts he 
originally claimed the disability within a year after 
discharge from service, in 1977.  The Veteran testified in an 
April 2008 hearing that he submitted medical records and a 
claim in 1977 for sinusitis and cyclitis.  Service treatment 
records show that the Veteran was treated for cyclitis that 
was secondary to sinusitis in April 1977.  

The Veteran provided a copy of a rating decision from 
November 1977, which granted service connection for his 
cyclitis, but does not mention his sinusitis.  The Veteran 
asserts that he repeatedly claimed entitlement to sinusitis 
from 1977 and that he filed an appeal in 1978.  Additionally, 
the Veteran contends that he reapplied for benefits in 1982 
when he was released from prison.  The claims folder only 
contains documents from 1992 to present.

In order to properly determine the effective date of the 
claim, it is necessary to attempt to locate all of the 
records or to reconstruct the claims folder, specifically to 
include documents from 1977 to 1992.

Accordingly, the case is REMANDED for the following action:

Attempt to reconstruct the claims folder, 
specifically from at least July 1977 to 
April 1992.  Documentation of the efforts 
to reconstruct the claims folder must be 
associated with the claims folder.  It 
must be ascertainable that a reasonably 
exhaustive search for the records has been 
undertaken, and that due diligence has 
been exercised in reconstructing the 
records.

If no records are found, a determination 
of such should be placed in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

